FARR, J.
The Halle Bros. Co. attempted to procure a building permit from the City of Cleveland to build an overhead bridge across a street to connect their old building with a new one. The Anthony Carlin Company filed an injunction against the City to restrain them from issuing the permit. The Cuyahoga Common Pleas found for the Halle Bros, and this action is in the form of an appeal.
The Court of Appeals held:
1. The right to circulation of air, the passage of light, and an unobstructed view over a street, together with the relative harmony oí said street with the abutting lots, is an incorporeal hereditament attaching to such abutting lots and is property in the meaning of 8888 GC. Port Clinton v. Fall, 99 OS. 153.
2. The fact that the value of ones property would be increased is no defense and as it is evident that the petitioner’s light and air rights would be affected the Court of Appeals is of the opinion that the injunction should be granted.
Judgment for Carlin and cross petitioners.
(Richards & Pardee, JJ„ concur.)